Citation Nr: 1501438	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from March 1985 to July 1985 and from October 1986 to October 1989.  She had additional reserve service during the period from March 1985 to January 1999.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In September 2014, the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A psychiatric disability was not manifest during active service, a psychosis was not manifest within one year of discharge from active service, and the probative evidence weighs against a finding that any psychiatric disability was incurred in or aggravated during active service. 

2.  The probative evidence shows that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110 , 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination in September 2014 with respect to the claim on appeal.  While records indicate that the Veteran is receiving Social Security Administration (SSA) disability benefits, she has stated that those benefits are due to rheumatoid arthritis, and not due to a mental health disability.  Therefore, they are not pertinent to the claim on appeal and remand to obtain any outstanding SSA records is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that she has PTSD and severe depression as a result of sexual trauma or sexual harassment during active service.  In statements and testimony in support of her claim she reported that during basic training in 1985 she stopped the advances of a female soldier who had climbed into her bed and that twice during basic training she had sexual encounters with her drill sergeant who threatened her if she told anyone.  She also testified that during a period of reserve service she had been taped in a portable latrine as a prank.  She stated she had not reported those incidents to anyone. 

In a November 2011 statement, the Veteran's mother recalled having been told about an encounter with a female soldier who tried to make advances of a sexual nature and about one of her sergeants having made sexual contact with her. 

The Veteran's service medical records are negative for complaint or treatment for any psychiatric disorder.  She denied having had any history of depression or nervous trouble in January 1993.  Service personnel records show she received promotions in October 1986, November 1986, May 1987, and September 1988.  A June 1993 report notes she had failed to achieve the minimum course standards for a primary leadership development course.  VA treatment records include a report dated in December 2007 noting the Veteran denied having experienced any past military sexual trauma.  A March 2010 report notes that she stated that she thought she had PTSD due to military sexual trauma, and that she reported she was never actually raped, but had been harassed by male and female soldiers and officers requesting sexual favors.  The nurse practitioner noted that the Veteran met the DSM IV criteria for a diagnosis of PTSD.  An April 2010 report noted she did not have symptoms of PTSD, but that she had anxiety and depression.  

In a November 2011 report of contact, a VA employee contacted the Veteran regarding her claim and the Veteran stated that she did not report the incident of military sexual trauma in service.  She also responded "no" when asked if she told family member, went to the emergency room, got an Article 15, acted out, asked for a transfer, sent a letter home, got any medical treatment on active duty, or had any vaginal issues secondary to the incident.  

A June 2012 VA psychiatry clinic noted that "they need an official diagnosis of PTSD" and that the Veteran was applying for service connection for PTSD.  It was noted that her PTSD resulted from military duty in 1985 and that a military sexual trauma event occurred during basic training and a second sexual event occurred with her drill sergeant.  The impression was that the Veteran endorsed symptoms consistent with PTSD, but a longstanding history was not available.  VA medical records show that the Veteran was diagnosed with PTSD and depressive disorder.  

During the March 2014 Board hearing, the Veteran provided testimony in which she reiterated prior assertions as to have sexual contact with her drill sergeant on two occasions and being told not to mention it to anyone and that another female service member made an inappropriate sexual advance on her.  She also testified on one occasion other service members taped her in a portable toilet and would not let her out.  

A  September 2014 VA PTSD examination report shows that the Veteran was not found to have a diagnosis of PTSD that conformed with either the DSM-IV or DSM-5 criteria.  She was diagnosed with unspecified depressive disorder with anxious distress.  Medical diagnoses relevant to the understanding of the management of the mental health disorder was chronic pain from rheumatoid arthritis.  The examiner noted a review of the record.  In finding that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner found that the Veteran's stressors in service of alleged military sexual assault were not demonstrated by any markers found in the record.  The Veteran described having sexual intercourse with a "SGT MAO" on two occasions while in basis training.  She stated that she would not call it rape, but that he told her that "life would be hell" if she did not have sexual intercourse with him.  She also described an incident when a female soldier climbed into her bunk and she told her to get out and she was not that way.  Lastly, she described a six year post-military domestic abuse by her husband that was physically, verbally, and emotionally abusive.  The examiner determined that criterion D and E symptoms that were present were due to medical conditions or depression and not due to PTSD.  Loss of interest or participation in significant activities was reported to be due from pain from rheumatoid arthritis.  Social avoidance was considered to be due to depressive disorder and not to PTSD.  Further, there was no evidence of hyperarousal during the examinations.  Sleep disturbance and impaired concentration were due to depression and anxiety and not to PTSD.  The examiner further concluded that Criterion A was not met as the reported instance of MST does not meet the stressor criterion for PTSD in that there was no exposure to actual or threatened death, serious injury, or sexual incidents in the two incidents.  The examiner found that the Veteran related the incidents without any visible emotional response.  Conversely, there was such exposure in the years of marital abuse, but her marriage was post-military.  The Veteran cried while describing the marital abuse.  The examiner opined that the Veteran's currently diagnosed unspecified depressive disorder with anxious distress was less likely as not incurred during service or as a result of service.  The examiner explained that there was no evidence to support the presence of a depressive disorder during service.  After discharge, the Veteran was part of a physically, verbally, and emotionally abusive marriage for six years.  It is more likely that her current depression and anxiety were due to the sustained abuse in her marriage.  Further, there was no independent evidence in the record that indicated a personal assault occurred in service or that the Veteran was subjected to a stressor that met the criteria to be a precursor for PTSD. 

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, there is no evidence of a service-related stressor or that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) under DSM-IV.  There have only been assessments of PTSD in VA medical records without any evidence attributing that diagnosis to a specific in-service stressor, to include addressing whether an in-service assault is the underlying stressors as opposed to a post-service abusive marriage.  Furthermore, only in the most recent VA examination was the claimed stressor evaluated to determine whether it met the PTSD criteria to be considered a stressor.

Further, although VA medical records note that the Veteran was diagnosed with PTSD, the Board notes that just because a physician or other health care professional has accepted the appellant's description of active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As the Veteran has not shown a verified or verifiable stressor, entitlement to service connection for PTSD must be denied.  A nurse practitioner in a March 2010 VA medical record failed to identify the stressor, and if accepting of the sexual assault in service, what facts were relied upon to support that finding.  Furthermore, the Board affords most significant probative value to the September 2014 VA examiner who reviewed the Veteran's entire electronic claims file, found that the Veteran did not meet the criteria for a diagnosis of PTSD, and addressed all significant events in her life and how her diagnosed psychiatric conditions were actually related to post-service causes, both medical (rheumatoid arthritis) and post-service abuse by a former spouse.  

In this case, the Veteran has been diagnosed with an unspecified depressive disorder, depression, and anxiety.  The Board must consider whether service connection is warranted for any of those disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In regard to the diagnosed psychiatric disorders other than PTSD, the Board notes that a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546 (2000); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).

In this case, the only medical opinion evidence of record weighs against the claim for service connection.  The Board finds the September 2014 VA examiner's opinion constitutes probative evidence on the medical nexus question, and on whether the Veteran meets the criteria for a diagnosis of PTSD, based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above.  The Board may only rely on such opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  Significantly, neither the Veteran nor representative has presented or identified a contrary medical opinion that supports the claim for service connection and refutes the VA examiner's finding that the claimed events in service were not stressors that met the criteria to be a precursor for PTSD.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's statements concerning the etiology of her claimed psychiatric disability.  The Veteran is competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether any diagnosed psychiatric disorder is related to service, to include whether she meets the criteria for a diagnosis of PTSD.  Furthermore, the Veteran is not competent to make a psychiatric diagnosis.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of the claimed disability in this case is ultimately too complex a medical question to lend itself to the opinion of a layperson. 

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that in December 2007, the Veteran denied experiencing any military sexual trauma, and did not indicate that she had any psychiatric symptoms related to service.  In March 2010, the Veteran first asserted that she had PTSD related to requests for sexual favors from other service members.  However, the September 2014 VA health care professional attributed the Veteran's psychiatric symptoms to her pain from rheumatoid arthritis,  a condition for which service connection was denied in a March 2013 Board decision, or as due to a post-service abusive marriage.  In considering whether any behavior changes were indicated in the service records, the Board notes that the Veteran asserts that the claimed sexual assault/harassment incidents occurred during basic training.  However, the Veteran was promoted on many occasions after basic training, with no indication of any performance issues.  Consequently, the Board finds that the Veteran's statements do not constitute competent evidence in support of her claim.  Moreover, for the reasons addressed above, the opinion of the September 2014 VA health care professional is afforded significant probative weight in determining the etiology of the Veteran's diagnosed psychiatric disorders.  

In summary, there is no credible evidence of a psychiatric disorder in service, and no credible evidence that any currently present psychiatric disorder is related to service.  The Board finds that the preponderance of the competent evidence of record is against a finding that any psychiatric disability is related to service or any event during service.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disorder, to include PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


